Citation Nr: 0531261	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an initial compensable disability rating 
for degenerative joint disease of the cervical spine.

4.  Entitlement to an effective date prior to December 2, 
1996 for the assignment of a 20 percent rating for 
degenerative joint disease of the cervical spine.  

5.  Entitlement to an initial compensable rating for 
hemorrhoids.

6.  Entitlement to a compensable rating for left ear hearing 
loss.  

7.  Entitlement to a 10 percent evaluation for noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324, prior to December 2, 1996.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and M.S.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957 and from February 1959 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1994 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Atlanta, 
Georgia, which in part, denied entitlement to service 
connection for a left shoulder disorder, service connection 
for right ear hearing loss and entitlement to a 10 percent 
evaluation based on multiple noncompensable disabilities.  
The veteran filed a notice of disagreement regarding these 
specific issues in October 1994, a statement of the case 
(SOC) was issued, addressing the issues in March 1995 and the 
veteran perfected the appeal in April 1995.  

This case also comes before the Board on appeal of an August 
1998 rating decision that granted entitlement to a 20 percent 
evaluation for degenerative joint disease of the cervical 
spine, effective December 2, 1996.  The veteran appealed the 
effective date assigned for the 20 percent rating.  Although 
this decision mooted the question of entitlement to a 10 
percent evaluation for noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 as of 
the effective date of the 20 percent rating, this issue 
nonetheless remains in appellate status for the period prior 
to December 2, 1996.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue of entitlement to a 10 percent 
evaluation for noncompensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 prior to December 
2, 1996, despite the lack of action by the RO to the 
contrary, remains before the Board.

The Board notes that the veteran's April 1995 substantive 
appeal also included a notice of disagreement with the RO's 
May 1994 grant of service connection for hemorrhoids with an 
initial noncompensable evaluation assigned and grant of 
service connection for degenerative joint disease of the 
cervical spine with an initial noncompensable evaluation 
assigned.  Although the RO addressed these issues in a 
September 1995 RO hearing and in supplemental statements of 
the case in July 1996 and in July 2003, the RO has yet to 
provide a separate statement of the case on these issues as 
required by the regulations.  See 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 
to provide that a supplemental statement of the case will not 
be used to announce an agency of original jurisdiction 
(AOJ's) decision on an issue not previously addressed in a 
statement of the case.  Thus, these issues will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for the issuance of a separate statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
VA will notify the veteran if further action is required on 
his part.  

Regarding the issue of entitlement to an increased 
compensable rating for left ear hearing loss, the Board finds 
that the veteran raised the issue of a compensable rating for 
this disability in the September 1995 RO hearing transcript.  
The RO denied this issue in a July 1996 hearing officer's 
decision.  The veteran filed a notice of disagreement with 
this determination in August 1996.  Again as with the other 
issues of entitlement to initial compensable ratings for 
degenerative joint disease of the cervical spine and 
hemorrhoids, this issue of entitlement to a compensable 
rating for left ear hearing loss has not been addressed in a 
separate statement of the case.  Although supplemental 
statements of the case in July 1996 and in July 2003 include 
this issue, for reasons discussed above, a statement of the 
case is necessary in order to comply with 38 C.F.R. § 19.31.  

The issues of entitlement to initial compensable evaluations 
for hemorrhoids and for degenerative joint disease of the 
cervical spine, entitlement to service connection for a left 
shoulder disorder, entitlement to an earlier effective date 
for a 20 percent rating for degenerative joint disease of the 
cervical spine, entitlement to a 10 percent evaluation for 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 prior to December 2, 1996 and 
entitlement to an increased rating for left ear hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence showing that the veteran has 
right ear hearing loss disability for VA purposes that is 
related to noise exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, right 
ear hearing loss was incurred during service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a right ear hearing loss disability due to 
noise exposure in the service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 dB to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service medical records and the veteran's DD Form 214 reflect 
that the veteran served as a pilot.  Service medical records 
reflect no evidence of hearing loss for VA purposes.  A 
November 1964 record revealed an infected sebaceous cyst 
behind the right ear.  An October 1983 treatment record 
revealed complaints of noise in his ears accompanied by 
dizziness, nausea and sweating.  The assessment was right 
serous otitis with rhinitis.  

Multiple annual examinations between April 1960 and November 
1985 all revealed the thresholds for the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are all less than 40 
decibels, even when considering the tests between April 1960 
and August 1967, when converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units, as service department audiometric 
readings prior to October 31, 1967 must be converted.  The 
most severe hearing loss shown on an examination prior to 
October 31, 1967 were the findings from February 1964 showing 
converted pure tone thresholds in the right ear at 500, 1000, 
2000, and 4000 Hertz were 20, 15, 10, 10 and 20, 
respectively.  The most severe hearing loss shown on 
examinations after October 31, 1967 were a September 1977 
examination report showing pure tone thresholds in the right 
ear at 500, 1000, 2000, and 4000 Hertz were 20, 20, 0, 20 and 
20, respectively, and an August 1980 examination showing pure 
tone thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 25, 25, 20, 15 and 15, respectively.  His 
retirement examination showed pure tone thresholds in the 
right ear at 500, 1000, 2000, and 4000 Hertz of 15, 15, 10, 
10 and 20, respectively.  The clinical evaluation of the ears 
was generally normal on all examinations.

The report of a June 1995 VA general medical examination was 
significant only for mild hearing loss and hemorrhoids.  He 
was referred to audiology for evaluation of the mild hearing 
loss.

The report of a June 1995 VA audiological examination 
revealed complaints of progressive hearing loss of the left 
ear and perforated right tympanic membrane as a child.  He 
reported six years of military noise exposure to aircraft 
without hearing protection and about 2 or 3 years of exposure 
to weapons without hearing protection.  He also reported a 
lifetime hobby of hunting, using hearing protection at times.  
He denied tinnitus, middle ear pathology and vertigo.  
Audiological testing showed pure tone thresholds in the right 
ear at 500, 1000, 2000, and 4000 Hertz were 20, 20, 10, 10 
and 35, respectively.  The CNC was 100 for the right ear.  
The results were said to indicate hearing within normal 
limits through 3000 Hertz, sloping to a mild sensorineural 
hearing loss at 4000 Hertz and returning to normal limits 
from 600 to 8000 Hertz.  The left ear is noted to have shown 
findings on audiological testing consistent with a hearing 
loss disability for VA purposes.  Speech discrimination was 
good.  Tympanograms were normal and acoustic reflexes could 
not be performed probe right because of excessive artifact.  

The veteran testified at his September 1995 hearing that he 
was exposed to jet engine noise and guns firing while in the 
service.  He testified that he flew in training and was 
exposed to flight line noises.  He testified that he was 
exposed to flight line noises for thirty years.  

The report of a May 1999 VA audiological examination gave a 
history of gradually progressing bilateral hearing loss, 
greater in his left ear since around 1984.  The veteran 
reported a history of childhood ear infections resulting in 
TM perforation for his right ear, but reported no infection 
problems as an adult.  He reported that ear protection was 
not utilized for the firing range or bombing range training 
for the first half of his 33 year military career.  Ear 
protection was not included in flight helmets until the mid 
1970's.  He reported no civilian work exposure to noise, but 
has not utilized ear protection when hunting.  He reported no 
recent hunting.  Audiological testing showed pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 20, 25, 10, 20 and 40, respectively.  The CNC was 
100 for the right ear.  Audiological testing for the left ear 
showed findings consistent with more severe hearing loss.  
The diagnosis was that results indicate asymmetric 
sensorineural hearing loss, greater for the left ear, but 
with a notched audiometric configuration, suggestive of noise 
trauma, noted bilaterally.  

Based upon the evidence, the Board finds that service 
connection is warranted for a right ear hearing loss 
disorder.  The findings from the May 1999 VA examination show 
that the veteran has a hearing loss disability for VA 
purposes.  38 C.F.R. 
§ 3.385 (2005).  This same examination contains a finding 
that the nature of the right ear hearing loss is suggestive 
of noise trauma.  The evidence from the service medical 
records and the veteran's DD Form 214 reflects that the 
veteran served as a pilot, lending credence to his 
contentions that he suffered noise exposure from aircraft.  

The Board notes that the veteran has also admitted to some 
post-service noise exposure by hunting.  However, the veteran 
is to be afforded the benefit of the doubt and the Board 
finds that it is just as likely as not that the noise 
exposure from flying aircraft in the service caused his 
current right ear hearing loss.  In Alemany v. Brown, 9 Vet. 
App. 518 (1996), the United States Court of Appeals for 
Veterans Claims (Court) noted that in light of the benefit of 
the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert, the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's right ear hearing loss is related to service.  
Accordingly, service connection is granted for right ear 
hearing loss.  

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue which would result 
from a remand solely to allow the RO to apply the VCAA in 
this claim would not be justified.




ORDER

Service connection for right ear hearing loss disability is 
granted.  


REMAND

The veteran contends that he is entitled to an increased 
initial rating for his degenerative joint disease of the 
cervical spine, left ear disability and his hemorrhoid 
disability.  He also contends that service connection is 
warranted for a left shoulder disability and that he is 
entitled to an effective date prior to December 2, 1996 for a 
20 percent rating for degenerative joint disease of the 
cervical spine.  

Based on a number of procedural and evidentiary problems, the 
Board finds that it is necessary to remand this matter.  

After the RO issued a May 1994 rating decision that in part, 
granted service connection for degenerative joint disease of 
the cervical spine and hemorrhoids, and assigned 
noncompensable ratings for each disorder, the veteran filed a 
timely notice of disagreement with these issues in October 
1994.  

Thereafter, these issues were addressed in a September 1995 
RO hearing, and in supplemental statements of the case in 
July 1996 and in July 2003. However, the RO has yet to 
provide a separate statement of the case on these issues as 
required by the regulations.  Thus these issues are not 
properly before the Board and it is necessary for the RO to 
furnish a statement of the case in order to correctly 
institute the appellate process.  See 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 
to provide that a supplemental statement of the case will not 
be used to announce an agency of original jurisdiction 
(AOJ's) decision on an issue not previously addressed in a 
statement of the case).  

Regarding the veteran's claim for entitlement to a 
compensable disability rating for a left ear hearing loss, 
the veteran did not appeal this issue when the original May 
1994 rating decision granted service connection and assigned 
a noncompensable rating for left ear hearing loss.  After the 
May 1994 rating, with notice sent in June 1994, the veteran 
first addressed this issue in a September 1995 RO hearing, 
more than one year after receiving notification of the 
original rating in June 1994, thus it was received too late 
to serve as a notice of disagreement with this rating and 
instead serves as a claim for an increased rating for left 
ear hearing loss.  

After the claim for entitlement to a compensable rating for 
left ear hearing loss was received in the September 1995 
hearing, the RO denied this claim in a July 1996 hearing 
officer's decision.  The veteran filed a notice of 
disagreement with this determination in an August 1996 
written statement.  To date, the RO has not furnished a 
statement of the case addressing this issue, although the 
supplemental statements of the case from July 1996 and July 
2003 do include this issue.  As discussed above, there must 
be a statement of the case in order to correctly institute 
the appellate process.  See 67 Fed. Reg. 3099, 3104, supra. 

Regarding the claim for entitlement to service connection for 
a left shoulder disability, and entitlement to a 10 percent 
evaluation for noncompensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 prior to December 
2, 1996, the Board finds that the RO failed to comply with 
its duty to assist and to properly notify the veteran of the 
evidence needed to substantiate his claims.  The VCAA, 
enacted in November 2000, emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005).  The VCAA requires VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
see also Pelegrini v. Principi 18 Vet App. 112 (2004).  

In this case, the veteran was not provided with a VCAA letter 
in accordance with Quartuccio and there was no other written 
notification of the VCAA in any supplemental statement of the 
case issued after enactment of the VCAA.  The July 2003 
report of contact in which the veteran was advised of the 
provisions of the VCAA by telephone does not provide 
sufficient notification in this matter concerning entitlement 
to service connection for a left shoulder disorder.  
Regarding the issue of entitlement to a 10 percent evaluation 
for noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 prior to December 2, 1996, 
the Board notes that no VCAA letter was provided and no 
supplemental statement of the case addressed this particular 
issue after the RO granted a 20 percent rating for 
degenerative joint disease of the cervical spine in the 
August 1998 rating decision.  

Furthermore, the Board notes that the April 1999 VA 
examination of his left shoulder did not include a review of 
the veteran's claims file, to include review of service 
medical records showing treatment for left shoulder pain in 
November 1974.  

Finally, the claim for entitlement to an effective date 
earlier than December 2, 1996, for the award of a 20 percent 
rating for degenerative joint disease of the cervical spine 
is inextricably intertwined with the issues of entitlement to 
an initial compensable rating for degenerative joint disease 
of the cervical spine.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As the claim for the effective date may depend 
on the outcome of the increased rating claim, to include 
evidence obtained therein, an attempt should be made to 
obtain any additional potentially relevant evidence regarding 
his cervical spine disability dating back to around the time 
the original claim for service connection was filed in 
September 1993.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005).  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The VBA AMC should also 
specifically request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The AMC should attempt to obtain all 
available records of VA and private 
medical treatment for his degenerative 
joint disease of the cervical spine 
dating back to around September 1993, 
that are not already in the claims file.  
All records obtained should be added to 
the claims folder.  If VA records are not 
available, that fact should be entered in 
the claims file.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. 
§ 3.159 (2005).  

3.  The VBA AMC should schedule the 
veteran to undergo a VA orthopedic 
examination to ascertain the nature and 
etiology of the appellant's claimed left 
shoulder disorder.  The claims file must 
be provided to the examiner for review 
and the examiner should indicate whether 
the claims file has been reviewed.  The 
examiner should address the following 
questions:  Does the veteran have a 
current left shoulder disorder?  If so, 
is it at least as likely as not (50-50 
probability) that the current left 
shoulder disorder is related to any 
incident in service, to include the 
findings of left shoulder problems of 
November 1974 shown in the service 
medical records?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  The RO should issue the appellant a 
statement of the case as to the issues of 
entitlement to entitlement to initial 
compensable evaluations for hemorrhoids, 
for degenerative joint disease of the 
cervical spine and for entitlement to a 
compensable rating for hearing loss of 
the left ear and comply with the duty to 
assist and notification provisions of the 
VCAA.  The appellant should be apprised 
of his right to submit a substantive 
appeal and to have his claims reviewed by 
the Board.  The RO should allow the 
appellant the requisite period of time 
for a response.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
readjudicate the veteran's claims for 
entitlement to an effective date prior to 
December 2, 1996 for a 20 percent rating 
for his degenerative joint disease of the 
cervical spine, of entitlement to a 10 
percent evaluation for noncompensable 
service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 prior to 
December 2, 1996, and entitlement to 
service connection for a left shoulder 
disorder.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran is reminded that 
it is his responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2005).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


